OFFICE    OF THE ATTORNEY      GENERAL   OF TEXAS
                          AUSTIN




Honorable El11 &UUI Eleherdson
Chid? Clerk
Texas State parks Board
Austin, Texas
Deer Sir;




51, 1938, in wh
Emlt on the




                                paire the conosseion-
                                 and pay all the bills


                     ng the aonoessionaireto maintain
                      ieel it should be. Also it is




    money rather than perrolnwg a aenlae ror the
    publio.
          9~ have eleotried operating the perks
     by farnlshing the park manager his house end
     ntilitiea end a mall salary paid from the
                                                                     4.



Honorable Will Mann Rlohardson. Page 2


     Speoiel Perk Fund. Under this set up there Is
     little or no Incentive for the ~aonaeaeionalre
     to enaourage more use of the park by the pubUc.
     we are now aonrinaad that the best type of oper-
     ation ~I11 be the letter,with the eddltlonal
     Incentivethat the perk manager wIl1 reoeive e
     oertein peraentageof the net profit8 after his
     -8aleryand all other expendltws are deduated
     from the gross reaeIpt8.v
         chapter 16S of the AOts of the 45nd Leglaleture
Ia codIiIed by Vernon*s Annotated Texas Statutes es Arti-
ale 6070e, end Seatlon 1 of aeld dot reeds ea rollows:
          ~seatlon 1. Thq State Park Boerdlshereby
     authorized to grant ooneerisionaIn State Parka
     and to make oonaesslonaontraots ior any oeuse-
     rap, beaoh drive or other ImprovementsIn oon-
     neation with state Parks altos, wherever reesl-
     ble. The revenue thus earned by the State Parka
     Board sha11, when aolleatedbe placed In the State
     Treasury. The Board may -km auah rules end regul-
     ations ror the carryingout of this AOt end the
     Lena oi.thIs State relative to state Perks, as
     it   may de=   nt3otmtry   not   in   00nriiot   nith   ear.*

           Inalnded In the provisions or Artlole 6069 or the
 Revised Cirll Statutea oi 1985, a8 amended by Senate Bill
 MO. 376, Aottlor the 45th LegIsleturs,Ia the requirement
 that the Board arrange ror or employ e keeper In each phrk
 rhioh Is under the control of the Board, said keeper to be
'olothedwith all the power end authority    or e peeoe offloer
 of the county in *hIah the park is Uoeted,    end to be hired
.ror the purpose 0r caring r0r end protecting the prop&y
dthln the perk. These two provleions.    of the statute@ In-
 dloate that the Lsglsleture has attempted to pleae at the
 dfsposel or the State Perks Board meeinsror the pro~hi ;F
 ee~tstactoryprotectionend rnaintenanoe   ,ofparks.
 diceted provleionoi Artlale 6069 fixes the duty of the
 Parka Board ln protectingState property end should not be
 conrused with the authority and power delegated nndar Chep-
 ter 168, Act.8or the 42nd Legislature.
              The language employed In Sea&n 1 oi Article
6070e,ebove     quoted, plainly Indicates the Intention0: the
                                                                    46


Honorehle Will Eann Riohamlaon, Page S


Legtaleture t.&provide a method whereby the.State Parka
Boar4 may obtqin revenue iron oono~aaion oontmwta and
while tha data118 or auoh oontnmta have bean loft $6 the
dlaoretlon or ,+&aBoard no lndiaetlon is g1vu1 that ttn
Lagialatnre lntendod to enthorise the Parka Board to pro-
vide for ,or~hlre p8rk mqagara or kaepara andar tho gul*e
0r ooneeaalon uontraota. we rind no atiatuto~ proTialon
wbloh authoriaea the Board to hire perk mana&ora zun do
wo rind uy proriaiaa wuah pardta        the Board to oparata
th r o u g hits e&ant8 or wnplo~rea l oonaeoalon. larthar,
tha general dopartmentcrlappropriat$on bill,posed br the
46th Legi8lature    appropriates  tlm speolal Perk Fund *for




ity to oator into .a aonoe8aion oontraot whioh lnvolrsa the
p&amtof    a aalarylromtha Smolal Park Funda.
              It 10, thO~fO~s,thO     OpmO#I    Of thi8 Df@mWI~
that the Taxes Stats Perks Board doeamthan    tha power
or lWaar%ty to oparate the Taxes Stats Ferka by hiring
pukaW%ager*onar~d            -1~      plnaa     peroentage 0r the
aat prorite    qaall.%Od from tha   operation    of aof~~aa~o~.-




              APPROVESAU& 21, 1939


              ATl!ORNF4Y
                      GENERAL OF TSXAS